                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

 AMERICAN HERITAGE LIFE                          §
 INSURANCE COMPANY,                              §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §
 HEATHER ELIZABETH GILLASPY,                     §
 INDIVIDUALLY AND AS LEGAL                       §     Case No. 18-cv-1068-SLP
 GUARDIAN OF MINOR P.E.G.;                       §
 CHARLOTTE SHORES, AS CO-                        §
 EXECUTOR OF THE ESTATE OF                       §
 GALEN CRAIG GILLASPY; AND                       §
 JOHN THOMAS OAKES, AS CO-                       §
 EXECUTOR OF THE ESTATE OF                       §
 GALEN CRAIG GILLASPY                            §
                                                 §
        Defendants.
                AGREED ORDER OF DIMISSAL WITH PREJUDICE

       On the 12th day of June, 2019, came on for consideration the Agreed Motion to Dismiss

(the “Motion”) (Dkt # 14) of Plaintiff American Heritage Life Insurance Company (“AHL”) and

Defendants Heather Gillaspy (“Gillaspy”), individually, and as legal guardian for minor, P.E.G.

(“P.E.G.”), Charlotte Shores (“Shores”), as co-executor of the Estate of Galen Craig Gillaspy, and

John Thomas Oakes (“Oakes”), as co-executor of the Estate of Galen Craig Gillaspy (collectively,

“Defendants”). Upon being advised that the parties have settled the matters in dispute between

them and have agreed to the entry of this Order, the Court GRANTS the Motion and finds that the

final judgment should be entered herein. It is, therefore

       ORDERED, ADJUDGED, AND DECREED that Gillaspy has withdrawn her claim, in her

individual capacity individually and as legal guardian for minor P.E.G. (“P.E.G.”), to the Policy




Agreed Order of Dismissal with Prejudice                                                   Page 1
Amount1 of AHL ten year renewable and convertible term life insurance policy no. 95006800 (the

“Policy”), and relinquishes, releases, and discharges any and all claims to the Policy Amount, and

expressly and irrevocably disclaims, releases, and waives any claim against AHL and/or its agents

regarding the Policy, and fully releases AHL and/or its agents from any obligation to pay Gillaspy

any of the Policy Amount and from any and all claims, controversies, lawsuits, causes or rights of

action, liabilities, damages, or expenses, at law or in equity, asserted or unasserted, express or

implied, known or unknown, arising or discovered now or in the future, of any kind or nature

whatsoever, arising out of or relating to the Policy, and holds AHL and/or its agents harmless from

any and all liability which may arise as a result of the payment by AHL of the Policy Amount in

reliance upon this Agreed Order. It is further

          ORDERED, ADJUDGED, AND DECREED that AHL shall recover and is entitled to

$5,000.00 as reasonable and necessary attorney fees, which shall be withheld from, and reduce,

the Policy Amount funds, and that Mr. Jeff Eulberg shall be paid $700.00 out of the Policy Amount

funds for services rendered as legal guardian ad litem for P.E.G (the “GAL Fee”), so that the

remaining payable proceeds of the Policy total to $69,526.15 (the “Remaining Proceeds”); It is

further

          ORDERED, ADJUDGED, AND DECREED that within thirty (30) business days, and

after receiving completed IRS W-9 forms for Shores and Oaks, AHL shall pay the Remaining

Proceeds jointly to Shores and Oakes in their capacity as co-executors of the estate (the “Estate”)

of Galen Craig Gillaspy (the “Insured”); it is further




1
  The Policy Amount is defined in the Complaint for Interpleader [Dk. 1] as the amount payable under the Policy,
$75,226.15 (the “Policy Amount”). The face amount of the Policy is $75,000.00; however, premiums were collected
under the Policy, after the death of the insured but before AHL learned of the death, in the amount of $226.15. As
such, the amount payable under the Policy is $75,226.15.


Agreed Order of Dismissal with Prejudice                                                                  Page 2
          ORDERED, ADJUDGED, AND DECREED that within thirty (30) business days, and

after receiving a completed IRS W-9 form for Mr. Jeff Eulberg, AHL shall pay the GAL Fee to

Mr. Jeff Eulberg, by mailing a check for the GAL Fee to 925 NW 6th, Oklahoma City, Oklahoma

73106; it is further

          ORDERED, ADJUDGED, AND DECREED that Defendants fully release AHL, and AHL

is fully released and discharged, from any and all liability to the Defendants regarding the subject

matter of this case, the Policy, the Policy Amount, the Remaining Proceeds, and the Insured; it is

further

          ORDERED, ADJUDGED, AND DECREED that, based on the representations of Gillaspy,

no conflict exists between her and P.E.G., and Gillaspy’s withdrawal and relinquishment of her

claim to the Policy Amount and Remaining Proceeds in her capacity as legal guardian for P.E.G.

and agreement that payment of the Remaining Proceeds be made to Shores and Oaks is in the best

interests of P.E.G. It is further

          ORDERED, ADJUDGED, AND DECREED that this case is DISMISSED WITH

PREJUDICE, and all claims asserted or assertable herein, and all costs of court are hereby taxed

against the party incurring same. It is further

          ORDERED, ADJUDGED, AND DECREED that all other relief sought by any party herein

is hereby denied. This is a FINAL JUDGMENT.

          IT IS SO ORDERED this 12th day of June, 2019.




Agreed Order of Dismissal with Prejudice                                                     Page 3
